Citation Nr: 1448508	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-42 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran testified before the undersigned at a January 2014 Video Conference hearing.  The hearing transcript is of record.  

In May 2014, the Board reopened and remanded the claim for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

A lumbar spine disability was not present in service or for years thereafter, and is not etiologically related to service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in active service and service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a May 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the May 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).
VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  The case was remanded May 2014 to afford the Veteran a VA examination and opinion, and to attempt to obtain additional outstanding VA treatment records.  The Veteran was afforded a proper VA examination in June 2014, and all additional VA treatment records were obtained and associated with the Veteran's e-folder.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the denied claim.  The Board is also unaware of any such evidence.

In sum, the Board concludes that any errors in the notice and the development of the claim by the originating agency were not prejudicial to the Veteran.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303 (2014).

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 
12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303(b) (2014).  The theory of continuity of symptomatology can be used only in cases involving those disabilities explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  38 U.S.C.A. 1154(a) (West 2002); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d at 1337 (Fed. Cir. 2006).

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  Once evidence is determined to be competent, the Board must then determine whether that competent evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994)

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  However, that does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Veteran contends that he initially experienced back pain during active duty in 1967 after pushing a jet engine.  He claims he was treated with pain medication and muscle relaxers.  He experienced back pain again in 1968 and was treated the same as before, with pain medication and muscle relaxers.  

Service treatment records show the Veteran had complaints of back pain in December 1969 and February 1970 after lifting something.  He was diagnosed with a lumbar sprain.  There is no further treatment for the low back noted during service, and at the time of his discharge examination in July 1970, although he reported he still experienced minor back pain, the Veteran's spine was evaluated as normal, and no low back disability was diagnosed.  

The post-service medical evidence of record, including private treatment records and VA treatment records, shows a history of treatment for low back pain since 1977, approximately seven years after the Veteran's discharge from service.  See private treatment records from Norvant Health dated from February 1977 to August 1978, private treatment records from Crestview Primary Care dated from October 2001 to April 2003, and VA treatment records from the Medical Center in Decatur, Georgia dated from November 2003 to May 2014.  Private treatment records also show that he sustained an injury to his back while stepping out of a bathtub in January 1977, in close proximity to the time he filed his initial claim for service connection for the back.  He was diagnosed at that time with a lumbosacral strain.  During a VA examination in February 1978, the Veteran's back was evaluated as normal, and the examiner noted that although he was diagnosing a lumbar strain by history, it was not found on examination at that time.  See February 1978 VA examination report.  The post-service treatment records also show that in addition to a lumbar strain, the Veteran has also been diagnosed with an L1 fracture and osteoporosis.  See June 2014 VA examination report.  However, these records do not indicate that any of the Veteran's currently diagnosed lumbar spine disorders are related in any way to his active military service.  

There is no other medical evidence of record showing that the Veteran sought treatment for his back immediately following his separation from service or for many years thereafter.  Therefore, although the Board concedes that the Veteran injured his back in service, it finds that a chronic low back disability did not manifest in service or for many years thereafter.  The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board does acknowledge the contentions of the Veteran that he developed a chronic low back disability in service and had a continuity of symptomatology thereafter.  The Veteran is competent to report the symptoms of his disability, and he has attributed his current low back disability to his active military service.  However, it would require medical expertise to say that the low back disability identified many years after service, had its onset during or as a result of service.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his low back disability.  38 C.F.R. § 3.159(a)(1), (2) (2014); Jandreau, supra.  

The Board also notes that the United States Court of Appeals for the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has continued to have back problems since service.  However, his allegations are inconsistent with the contemporaneous record.  In this regard, service treatment records show that he injured his back in service and was diagnosed with a lumbar sprain.  However, no chronic back disability was diagnosed at the time of his discharge, and he only reported minor back pain.  Furthermore, despite his reports that he sought treatment for his back within the years immediately following his discharge, the post-service medical evidence of record does not show complaints of back problems until 1977, at least seven years after his discharge, and those treatment records documenting such complaints do not contain competent medical opinions linking his back symptoms to an injury sustained during his active military service.  Furthermore, evidence of record shows that the Veteran sustained two separate post-service back injuries, one in 1977, after stepping out of a tub, the same year that he filed his initial claim for service connection for his back, and another one in 1990, following a fall from a horse, where he sustained a L1 fracture.  See June 2014 VA examination report.  The Board finds that this information makes the Veteran's contention that his current back disability is related to a remote injury in service in 1967 or 1968 less credible.  The Board finds the contemporaneous evidence to be more probative and credible than the Veteran's current assertions.  Contemporaneous evidence has greater probative value than history as reported by the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

In addition to the lack of evidence showing that a low back disability manifested during active duty service or within close proximity thereto, the medical evidence of record does not link any current diagnosis to the Veteran's military service.  In this regard, the Board notes that the June 2014 VA examiner reviewed the claims file and medical history and performed a physical examination.  He diagnosed the Veteran with a lumbosacral sprain, an L1 compression fracture, and osteoporosis.  The examiner considered the Veteran's reports of an in-service back injury, as well as his reports of two post-service back injuries, and opined that his diagnosed conditions were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In rendering his opinion, he noted that the Veteran probably had a low back strain in service, which caused him problems from time to time, however, the Veteran was a truck driver for 35 years, and he would not have been able to perform such a job with a significant back problem.  He also noted that on X-ray, the lumbosacral area of the spine was remarkably well-preserved.  Therefore, he concluded that the in-service back strain was episodic.  The examiner also opined that the L1 fracture occurred following the Veteran's aforementioned fall from a horse in the 1990's, long after he left the service.  Finally, he noted that osteoporosis is a metabolic condition not related to injuries that might have occurred in service.  

The June 2014 VA examination and opinion was made following a review of the entire claims file and relevant history, including the Veteran's reports of an in-service back injury, and contains a clearly-stated rationale that is consistent with the available evidence.  Thus, this opinion warrants great probative weight.  In this regard, the Veteran's private physician submitted a statement in March 2007, in which he stated that he had been treating the Veteran since January 2004 for chronic back and neck pain, which dated back to his military service.  However, the physician did not indicate that he had reviewed the Veteran's claims file prior to rendering his opinion, and he did not provide a rationale for his opinion.  Therefore, the Board finds that his opinion lacks probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disability.  Such a disorder did not manifest during service or for many years thereafter and has not been shown to be causally or etiologically related to an event, disease, or injury in service.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  


ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


